Case: 15-13420   Date Filed: 03/29/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13420
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:05-cr-00527-CAP-ECS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

GARFIELD NORRIS ROYES,
a.k.a. Garfield Royce,
a.k.a. Dwayne N. Royce,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 29, 2016)

Before ED CARNES, Chief Judge, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
               Case: 15-13420     Date Filed: 03/29/2016     Page: 2 of 4


      Garfield Royes regularly failed to comply with the terms of his supervised

release from prison, particularly the curfew condition. The government responded

by moving for a court order revoking the supervised release and replacing it with a

prison sentence. The district court granted the motion, sentencing Royes to 366

days in prison. Royes appeals that sentence, contending that it was imposed in

violation of his rights to procedural and substantive due process. For the reasons

set forth below, we disagree.

      In revoking a defendant’s term of supervised release and sentencing the

defendant, a district court should consider (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need for

deterrence; (3) the need to protect the public; (4) the kinds of sentences available

and the guidelines range; (5) any pertinent policy statements; (6) the need to avoid

unwarranted sentencing disparities; and (7) the need to provide restitution to any

victims. See 18 U.S.C. §§ 3583(e) & 3553(a). A sentence is substantively

unreasonable if it “fails to achieve the purposes of sentencing stated in 18 U.S.C.

§ 3553(a),” United States v. Dean, 635 F.3d 1200, 1209 (11th Cir. 2011), or if the

district court has balanced the § 3553(a) factors unreasonably or placed

unreasonable weight on a single factor, United States v. Irey, 612 F.3d 1160,

1192–93 (11th Cir. 2010) (en banc). At the same time, nothing “requires the

district court to state on the record that it has explicitly considered each of the


                                            2
              Case: 15-13420     Date Filed: 03/29/2016    Page: 3 of 4


§ 3553(a) factors or to discuss each of the § 3553(a) factors.” United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). It is enough that the whole record

shows that the district court did, in fact, consider the § 3553(a) factors. See United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).

      Royes has failed to meet his burden of showing that his sentence is

substantively unreasonable. In imposing the sentence, the district court mentioned

many of the § 3553(a) factors that it had considered. The court discussed the

circumstances of the offense and Royes’ history and characteristics, recognizing

that he had “been given all the chances” to make supervised release work and that

many of his violations were for being “more than just a few minutes” tardy for

curfew. It also based its sentence on reasons having to do with deterrence and

respect for the law, explaining that Royes’ inability to “make supervised release”

left it with no viable option apart from a term of imprisonment. Finally, the district

court noted that it had only two options as far as sentencing — “incarceration or

supervised release” — and considered the applicable guidelines range of 7–13

months’ imprisonment. That is sufficient to show that the district court did, in fact,

consider and reasonably apply the § 3553(a) factors.

      Royes’ principal argument about substantive unreasonableness is that the

district court gave too much weight to his failure to comply with the terms of his

supervised release, and too little weight to his success in finding employment. In


                                          3
               Case: 15-13420     Date Filed: 03/29/2016     Page: 4 of 4


particular, he argues that the district court did not sufficiently appreciate that his

failures to comply with the terms of his supervised release were, in many instances,

the products of his work schedule. We review a district court’s weighing of the

sentencing factors only for abuse of discretion, Gall v. United States, 552 U.S. 38,

41, 128 S. Ct. 586, 591 (2007), and we find none here. Although Royes’ professed

determination to comply with his employer’s demands is laudable, the district

court was entitled to conclude that it was outweighed by his persistent failure to

comply with the terms of his supervised release. That is particularly true because

the terms of Royes’ supervised release were set to accommodate his commute and

work schedule, and also because the record shows that Royes’ probation officer

would have amended Royes’ schedule to provide additional accommodation had

he been provided with a letter from Royes’ employer. Under the circumstances,

we cannot say the district court abused its discretion in finding that Royes’ work

schedule did not offset his failure to comply with the terms of his supervised

release.

      AFFIRMED.




                                            4